Title: To James Madison from John Graham, 28 November 1802
From: Graham, John
To: Madison, James


Dear Sir
Madrid 28th Novr 1802
It is with Regret I call your attention to an affair which concerns myself as an Individual; but the Circumstances which I am about to mention will I hope plead my Apology for doing so.
When Mr Pinckney had presented me to His Catholic Majesty as Chargé des affaires of the United States and was himself about to depart for Italy, I asked him to give me a credit with his Banker, for my Salary during his absence at the rate of $4500 ⅌ an:—on his Refusal to do this I told him—that I conceived my Situation would be materially changed by his Departure—That the Commission which I held, made it my Duty to undertake the management of the affaires of the United States at this Court during his absence—that in doing this I should look upon myself as their Agent & not as his—That to the Government only was I responsible for my conduct & on them only ought I to be dependent for my compensation—That they had pointed out $4500 as the Salary of a chargé des affaires, which was by no means too much in a City so expensive as Madrid & that if he withheld this compensation from me, I could not live in the manner which I ought to do. I even went so far as to tell him that I would oblige myself to refund the money if the President disapproved of its having been advanced to me. This had no effect for he still adhered to his refusal. I then wrote him the inclosed Letter (marked No 1) & told him that he might open me a Credit with his Banker for what Sum he thought proper—that a Respect for myself & the Situation which I held, had induced me to demand the usual Salary and that I could not in my Opinion consistently with Propriety stipulate for any other. He then gave me an order for $800. of which there will be but $25 to pass to my Debit, after deducting $105 the Expence of my Journey from Barcelona, three months Salary as Secretary of Legation, and the amount due upon my accounts for living &c. In this is not included the Rent of the Lodgings from which I have lately removed. These I had in a House with Mr Campbell, who refuses at present to receive any Compensation for them, because he thinks that Mr Pinckney after consenting that I should take part of the House, did not act properly, in making any objections to pay my proportion of the Rent & Traspaso when he had been told beforehand what they would be. Whether he would or would not have paid this proportion I cannot say, I only know that he ever shewed a Reluctance to talk to me on the Subject. At Barcelona I proposed to him that he should write to Mr Young to arrange the affair. He promised me to do this, but did not, & on my Return to Madrid I found that Mr Campbell was unwilling I should continue with him except as a visitor. I therefore found it necessary immediately to remove & I have fixed myself for a time in the House of Mr Pinckney for the Reasons pointed out in the inclosed Letter to him (No 3). I use nothing which is his, except the Furniture of the Kitchen & the Room where I sit.
This Statement will let you know what is my present Situation. I pretend not to advocate my Claim for additional allowance, because I am confident that it will be decided upon as it deserves—I could have wished that Mr Pinckney had followed the same plan, for I cannot by any means admit the accuracy of the Statements which he has given you, and by directing me to send on a Copy of his Letter, he has obliged me to tell you so. His Letter is certainly calculated to give an unfair impression of existing circumstances and may perhaps induce you to suppose, that I have discovered a Selfishness unbecoming my Situation. To shield myself from an imputation of this kind, I will take the Liberty to state to you, the impressions under which I acted.
In the first place, I was convinced that Mr Pinckney was going to Italy for his own private amusement & not on Public Business, of which there was much for him to attend to in this Country, & so far as I knew, none in Italy. I had myself advised him against going & therefore was not answerable for the consequences. I knew that his Departure would place me in a Situation more laborious & more expensive than the one in which I was. I saw that he was not disposed to make any Compensation or provision for the one or the other, and I felt no particular obligations to him for his Treatment to me as Secretary, for he had refused me the Privilege of living in his Family, and had never shewn the slightest Disposition to accommodate me, when that accommodation was to cost him Money. I therefore demanded what I supposed to be my Right.
Had I been a member of Mr Pinckneys Family, & he had left me the means of living as became my present Situation, or had I reason to beleive that he was going to Italy on Public Business, I declare to you that I would not have asked an increase of Salary during his absence; but as I am situated I think I should discover a want of proper Independence if I did not do it. Whether I am right or wrong, is now for the President to decide, and to his Decision, whatever it may be, I shall feel it my Duty to submit with a cheerfulness which will mark my Conviction of its Rectitude. With Sentiments of the Highest Respect I have the Honor, to be, Sir Your Mo: Obt Hble Servant
John Graham
P S. Mr Pinckney has hitherto declined pointing out any particular allowance for me & as my accounts with him remain unsettled, I cannot say what he will pay for me.
 

   
   RC and enclosures (DNA: RG 59, DD, Spain, vol. 6). For enclosures, see nn. 1, 4, and 5.



   
   Graham enclosed a copy of his letter to Pinckney, 7 Nov. 1802 (2 pp.; marked “No 1”), in which he stated that he felt entitled to the salary of a chargé d’affaires, since he would be acting in that capacity during the minister’s absence, and as Pinckney had refused, Graham informed him that he was submitting his claim to JM.



   
   For Rose Campbell, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:55 n. 1.



   
   Traspaso: moving expenses.



   
   Graham enclosed a copy of his letter to Pinckney, 23 Nov. 1802 (2 pp.; marked “No 3”), in which he informed the minister of the changes in living arrangements that he had made since Pinckney’s departure, adding, “Mr Young retains the Key of your Cellar, & I hope you will find your Furniture very little injure’d by the use which I shall make of it.”



   
   Graham enclosed a copy of Pinckney to JM, 7 Nov. 1802 (3 pp.; marked “No 2”).


